— Appeal by defendant from a judgment of the Supreme Court, Queens County (Rubin, J.), rendered March 18,1982, convicting him of robbery in the first degree (two counts), assault in the first degree, criminal use of a firearm in the first degree, criminal possession of a weapon in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence. H Judgment modified, on the law, by reversing the conviction of assault in the first degree, and the sentence imposed thereon is vacated. As so modified, judgment affirmed. H The trial court erred in submitting to the jury the crime of assault in the first degree as a lesser included offense of attempted murder (see People v Simon, 96 AD2d 1086, 1087). Such error was preserved for review as defendant made a timely objection thereto (see People v Ford, 62 NY2d 275). Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.